COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00005-CR


WILLIAM THOMAS LEONARD                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

        FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                                   ORDER

                                    ------------

      Relator William Thomas Leonard’s February 11, 2013 response to our

jurisdictional inquiry includes an express request that the court construe his

appeal as a petition for writ of mandamus, and the court hereby GRANTS that

request. Although this proceeding was originally filed in this court as an appeal

and assigned criminal docket number 02-13-00005-CR, this proceeding shall

now proceed under civil docket number 02-13-00081-CV. Appeal number 02-13-

00005-CR is ordered closed, and the notice of appeal from the above trial court

cause number shall proceed under appeal number 02-13-00081-CV. The style

of this case shall be “In re William Thomas Leonard.” All papers that have been
filed in the closed appeal number shall be considered filed in appeal number 02-

13-00081-CV.

      As to the merits of Relator’s request for mandamus relief, the court is of

the tentative opinion that a serious question concerning the relief requires further

consideration in that the trial court may not have had jurisdiction to extend the

term of relator’s community supervision.           See Tex. R. App. P. 52.8(b).

Accordingly, it is ordered that:

      1.     The State shall file a response with the court by 5:00 p.m. on

             Monday, March 18, 2013.

      2.     Any reply shall be filed by 5:00 p.m. on Monday, March 25,

             2013. However, the court may consider and decide the case

             before a reply is filed. Tex. R. App. P. 52.5.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the State, the trial court judge, and the trial court clerk.

      DATED March 7, 2013.


                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.




                                           2